DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has incorporated subject matter previously held as allowable into independent form.  Accordingly, the previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 6, 8 - 9, 11 - 13, and 15 - 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest a sensor device, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose at least the limitations:
a calculation unit configured to detect an object from the detection signal by the array sensor, and give an instruction for making a frame rate of the detection signal from the array sensor variable on a basis of the detection of the object, the calculation unit being further configured to identify a class for the object detected from the detection signal obtained from the array sensor, determine whether or not the identified class is a target class, and give an instruction for making the frame rate variable according to a determination result; and
a threshold setting unit configured to set a threshold of the frame rate according to the class identified for the object detected from the detection signal obtained from the array sensor, and to enable processing using the frame rate set on a basis of the threshold to be performed.
Specifically, while the prior art discloses a calculation unit configured to detect an object, the current art of record fails to disclose or suggest the frame rate evaluation operation on the basis of the object detection as required by the instant claim, particularly in light of the terms interpreted under 35 USC 112(f).  Accordingly, the claim is considered allowable.

Claims 13 and 20 are method and medium variants of claim 1 and are similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698